 Case 1:18-cr-00457-AJT Document 317 Filed 07/14/19 Page 1 of 8 PageID# 3454



                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

UNITED STATES OF AMERICA,           :
                                    :
v.                                  :       Criminal Case No. 1:18-CR-457 (AJT)
                                    :
BIJAN RAFIEKIAN                     :
                                    :
and                                 :
                                    :
KAMIL EKIM ALPTEKIN,                :
                                    :
Defendants.                         :

              DEFENDANT BIJAN RAFIEKIAN’S TRIAL EXHIBIT LIST

      DEX          DATE       DOCUMENT

       1.        07/29/2016   Email from B. Kian to M. Flynn, re: Ekim Alptekin

       2.        09/01/2016   Email from J. Courtovich to B. Kian, cc’d to G. Miller, G.
                              Lowman, and J. Kelly, re: FARA (attachment Kelner white
                              paper Have We Reached a FARA “Tipping Point?”)

       3.        09/01/2016   Email from B. Kian to R. Kelner, cc’d C. Pilgram, re:
                              Scheduling a call

       4.        09/03/2016   Email from B. Kian to M. Flynn, re: confidence

       5.        09/03/2016   Email from B. Kian to M. Flynn, re: CONFIDENCE

       6.        09/14/2016   Declassified Memo re September 14, 2016 Meeting with
                              Michael Flynn

       7.        09/16/2016   Email from B. Kian to R. Kelley, re: LDA form

       8.        09/16/2016   Email from B. Kelley to B. Kian, re: LDA Steps

       9.        09/18/2016   Email from B. Kian to E. Alptekin, re: Talking points

       10.       09/21/2016   Email from C. Pilgram to B. Kelley, re: Friday 1030 Sept ??

       11.       09/23/2016   Email from C. Pilgram to T. Newberry, E. Jensen Yokoi, B.
                              Kian, A. Udvig, & M. Boston, re: RE: FIG Research Support
                              Agreement
Case 1:18-cr-00457-AJT Document 317 Filed 07/14/19 Page 2 of 8 PageID# 3455




  DEX            DATE        DOCUMENT

    12.        09/23/2016    Email from B. Kian to T. Newberry, E. Socolosky, A. Udvig,
                             M. Flynn, M. Boston, & B. McCauley, re: Re: FIG Research
                             Support Agreement

    13.        09/26/2016    Email from G. Miller to B. Kelley, B. Kian, cc’d M. Boston,
                             re: Connecting

    14.        09/28/2016    Declassified Memo re September 28, 2016 Meeting with
                             Bijan Kian

    15.        09/30/2016    FIG Lobbying Registration LD-1 Disclosure Form

    16.        09/30/2016    Email from R. Kelley to B. Kian, re: Farwell

    17.        10/11/2016    Email from M. Boston to J. Graham, R. Kelley, cc’d B. Kian,
                             re: Info on Client LDA reporting

    18.        10/12/2016    Email from R. Kelley to M. Boston cc’d B. Kian, re: re

    19.        10/14/2016    Email from Elliott Investigative Services to Brian McCauley,
                             re: Quick Call

    20.        10/19/2016    Email from C. Walling to G. Miller, re: Monopoly
                             (attachment Mula Mullah Board)

    21.        10/19/2016    Email from J. Courtovich to G. Miller, re: Board Game

    22.        10/21/2016    Email from B. Kian to M. Boston, re: Updates (attachments
                             Texas One Page, Gulen Briefing Sheet, Gulenopoly, Charter
                             Schools and IRS, Mula Mullah Board)

    23.        10/31/2016    Email from C. Walling to G. Miller, re: Gulenopoly
                             (attachment Gulenopoly)

    24.        10/31/2016    Email from M. Boston to B. McCauley, G. Miller, E. Jensen
                             Yokoi, B. Kian, T. Newberry, & C. Pilgram, re: Project
                             meeting Wednesday at noon our office suite (attachments FIG
                             Presentation and Gulenopoly)

    25.        11/05/2016    Statement of the Problem – Facts Bearing on the Problem of
                             the Gulen Ecosystem

    26.        11/05/2016    Email from B. Kian to M. Flynn and M. Boston, re: Working
                             papers for your review




                                      2
Case 1:18-cr-00457-AJT Document 317 Filed 07/14/19 Page 3 of 8 PageID# 3456




  DEX            DATE        DOCUMENT

    27.        11/06/2016    Email from M. Ledeen to M. Flynn, re: Please Review draft
                             OPED on Turkey

    28.        11/09/2016    SGR LLC LDA Form

    29.        11/12/2016    Email from B. Kian to M. Flynn Jr, cc’d M. Flynn re is this a
                             problem??

    30.        11/14/2016    Email from B. Kian to E. Alptekin, re: Corrected invoice

    31.        11/18/2016    Email from B. Kian to J. Courtovich, cc’d G. Miller, re: …the
                             media storm

    32.        11/18/2016    Email from J. Courtovich to B. Kian and G. Miller, re:
                             General Flynn Clips

    33.        11/18/2016    Email from B. Kian to J. Courtovich

    34.        11/18/2016    Email from T. Spencer to W. Burck, B. Kian, and R. Kelley,
                             re: Statement of Inovo (attachments: 18_NOV_2016 – Copy
                             & Untitled attachment)

    35.        11/18/2016    Email from W. Burck to T. Spencer, cc’d to B. Kian, and R.
                             Kelley, re: Statement of Inovo

    36.        11/22/2016    Email from B. Kian to G. Miller

    37.        12/14/2016    Email from J. Courtovich to E. Alptekin, re: Follow-up

    38.        12/22/2016    Email from B. Kian to B. Kian and zulutym@gmail.com, re:
                             No Subject

    39.        12/26/2016    Email from E. Alptekin to B. Kian, re: Article of General
                             Flynn

    40.        12/27/2016    Email from G. Miller to J. Courtovich, re: Time sensitive –
                             FIG close out memo (attachment Engagement Summary and
                             Notification of LDA Termination)

    41.        01/09/2017    Letter from R. Kelner to M. Flynn, re engagement to
                             represent Flynn Intel Group

    42.        01/09/2017    Letter from R. Kelner to M. Flynn, re: engagement for FARA
                             advice




                                      3
Case 1:18-cr-00457-AJT Document 317 Filed 07/14/19 Page 4 of 8 PageID# 3457




  DEX            DATE        DOCUMENT

    43.        01/09/2017    Email from J. Courtovich to B. Kian, re: Turkey FARA
                             Breakdown

    44.        01/22/2017    Email from J. Courtovich to E. Alptekin and cc’d to G.
                             Miller, re: DRAFT Plan for Turkey (attachment Turkey
                             Proposal)

    45.        01/23/2017    Email from J. Courtovich to B. Kian, cc’d G. Miller, re: Just a
                             heads up

    46.        01/23/2017    Email from E. Alptekin to J. Courtovich, cc’d to G. Miller, re:
                             Draft Plan for Turkey

    47.        01/24/2017    Email from J. Courtovich to B. Kian, cc’d to G. Miller, re: TR

    48.        01/24/2017    Email from J. Courtovich to E. Alptekin

    49.        01/24/2017    Email from M. Nolan to E. Alptekin & S. Akyuz, re: FW:
                             Inovo and FARA

    50.        01/25/2017    Email from G. Miller to E. Alptekin and cc’d to J.
                             Courtovich, re: Proposal (attachment Turkey Proposal)

    51.        01/25/2017    Email from J. Courtovich to ttuncer@mfa.gov.tr and cc’d to
                             G. Miller, re: Public Affairs Proposal (attachment Turkey
                             Proposal)

    52.        01/25/2017    Email from J. Courtovich to E. Alptekin, re: Skype call w/
                             Ekim Alptekin

    53.        01/31/2017    Email C. Amindaray to G. Miller, re: Turkey Pitch Notes
                             (attachment Turkey Pitch Notes)

    54.        01/31/2017    Email from J. Courtovich to B. Kian, re: Meeting w/ Turkish
                             DCM

    55.        02/01/2017    Email from G. Miller to C. Amundaray and S. Looney, re:
                             Turkey (attachment Turkey Proposal)

    56.        02/06/2017    Email from J. Courtovich to G. Miller, re: Budget Proposal

    57.        02/06/2017    Email from E. Alptekin to G. Miller, cc’d J. Courtovich, re:
                             Re: Budget proposal

    58.        02/07/2017    Email from J. Courtovich to B. Kian, cc’d to G. Miller




                                       4
Case 1:18-cr-00457-AJT Document 317 Filed 07/14/19 Page 5 of 8 PageID# 3458




  DEX            DATE        DOCUMENT

    59.        02/15/2017    Email from G. Miller to J. Courtovich, re: Timeline

    60.        03/07/2017    Complete FIG FARA Filing

    61.        03/09/2017    Email from J. Courtovich to E. Alptekin, cc’d B. Kian, re:
                             Press

    62.        06/14/2017    Video – FY 2018 State Department Budget Request, Opening

                             Remarks Before the House Committee on Foreign Affairs,
                             115th Cong. (2017) (statement of Rex W. Tillerson, Secretary
                             of state, on Muslim Brotherhood)

    63.        10/27/2017    Declaration of R. Kelley

    64.        06/13/2018    Letter from Robert Kelner & Stephen Anthony to James Gillis

    65.        01/18/2019    FIG Certificate of Dissolution

    66.        07/12/2019    Document Received from Government at July 12, 2019
                             Hearing

    67.        07/13/2019    Fahrettin Altun AP Tweet

    68.            -         RESERVED

    69.        08/28/2015    August 28, 2015 Contract between Amsterdam & Partners
                             LLP and Turkey

    70.        10/26/2015    Amsterdam & Partners LLP, Exhibit A (Fara Reg. no. 6325)

    71.        10/26/2015    Amsterdam & Partners LLP, Robert R. Amsterdam Short
                             Form (Fara Reg. no. 6325)

    72.        05/31/2016    Amsterdam & Partners LLP, Supplemental Statement (Fara
                             Reg. no. 6325)

    73.        05/31/2016    Amsterdam & Partners LLP, Andrew Durkovic Short-Form
                             (Fara Reg. no. 6325)

    74.        06/08/2016    Video – Robert Amsterdam Address to DHS Secretary
                             Johnson over Fethullah Gülen

    75.        08/19/2016    Video – After The Coup: Interview with lawyer Robert
                             Amsterdam on Gulen's extradition




                                      5
Case 1:18-cr-00457-AJT Document 317 Filed 07/14/19 Page 6 of 8 PageID# 3459




  DEX            DATE        DOCUMENT

    76.        11/30/2016    Amsterdam & Partners LLP, Supplemental Statment (Fara
                             Reg. no. 6325)

    77.          2017        Empire of Deceit (PDF)

                 2017        Empire of Deceit (Book)
     77A.

    78.        06/01/2017    Amsterdam & Partners LLP, Supplemental Statment (Fara
                             Reg. no. 6325)

    79.        09/15/2017    Amsterdam & Partners LLP, Informational Materials –
                             Billboard disclosure (Fara Reg. no. 6325)

    80.        09/22/2017    Amsterdam & Partners LLP, Informational Materials – NYT
                             Advertisement (Fara Reg. no. 6325)

    81.        11/30/2018    Amsterdam & Partners LLP, Supplemental Statement (Fara
                             Reg. no. 6325)

    82.        05/29/2019    Amsterdam & Partners LLP, Supplemental Statement (Fara
                             Reg. no. 6325)

    83.            -         Empire of Deceit Website Hompage

    84.        12/31/2015    Report of the Attorney General to the Congress of the United
                             States on the Administration of the Foreign Agents
                             Registration Act of 1938, as amended, for the six months
                             ending December 31, 2015

    85.        06/30/2016    Report of the Attorney General to the Congress of the United
                             States on the Administration of the Foreign Agents
                             Registration Act of 1938, as amended, for the six months
                             ending June 30, 2016

    86.        12/31/2016    Report of the Attorney General to the Congress of the United
                             States on the Administration of the Foreign Agents
                             Registration Act of 1938, as amended, for the six months
                             ending December 31, 2016

    87.        06/30/2017    Report of the Attorney General to the Congress of the United
                             State on the Administration of the Foreign Agents
                             Registration Act of 1938, as amended for the six months
                             ending June 30, 2017




                                      6
 Case 1:18-cr-00457-AJT Document 317 Filed 07/14/19 Page 7 of 8 PageID# 3460




    DEX                DATE     DOCUMENT

      88.          12/31/2017   Report of the Attorney General to the Congress of the United
                                State on the Administration of the Foreign Agents
                                Registration Act of 1938, as amended for the six months
                                ending December 31, 2017

      89.               -       Flynn Intel Group, Inc. - Bylaws



Dated: July 14, 2019

                                              Respectfully submitted,

                                              /s/
                                              Mark J. MacDougall (Pro Hac Vice)
                                              Stacey H. Mitchell (Pro Hac Vice)
                                              Counsel for Bijan Rafiekian
                                              Akin Gump Strauss Hauer & Feld LLP
                                              1333 New Hampshire Avenue, NW
                                              Washington, DC 20036
                                              Telephone: (202) 887-4000
                                              Fax: (202) 887-4288
                                              E-mail: mmacdougall@akingump.com
                                                       shmitchell@akingump.com


                                              /s/
                                              Robert P. Trout (VA Bar # 13642)
                                              Counsel for Bijan Rafiekian
                                              Trout Cacheris & Solomon PLLC
                                              1627 Eye Street, NW
                                              Suite 1130
                                              Washington, DC 20006
                                              Telephone: (202) 464-3311
                                              Fax: (202) 463-3319
                                              E-mail: rtrout@troutcahceris.com




                                         7
 Case 1:18-cr-00457-AJT Document 317 Filed 07/14/19 Page 8 of 8 PageID# 3461




                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 14th day of July 2019, true and genuine copies of

Defendant’s Trial Exhibit List were sent via electronic mail by the Court’s CM/ECF system to

the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov

       Sidney Powell
       Sidney Powell, P.C.
       2911 Turtle Creek Blvd., Suite 300
       Dallas, Texas 75219
       Telephone: (352) 630-5788
       Email: sidney@federalappeals.com




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)




                                                8
